DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 23 July 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a [complete] legible copy of each cited foreign patent document (note that none of the drawings in the lined-out foreign references were provided); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out foreign references referred to therein have not been considered.  

Drawings
2.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 136’, 122”, 124”, 132”, 142”, 144”, 146”, 148”, 190, 191, 192, 193, 172’, 172”, 452, 462 and 472.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraphs [0080] and [0081] of the description: 400.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both a protrusion of elastomeric 114 in Fig. 5 and what appears to be a portion of the radially inner leg 142 in Fig. 4.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note at least the following informalities:
The structures represented by reference characters 100, 130 and 136 in the embodiment shown in Fig. 9 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 5.
The structures represented by reference characters 136 and 136’ in the embodiment shown in Fig. 10 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 6.
The structures represented by reference characters 136 and 136” in the embodiment shown in Fig. 11 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 7.
The structures represented by reference characters 130 and 136 in the embodiment shown in Fig. 12 are distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
3.	The disclosure is objected to because of the following informalities:  
The term “hub 10” in paragraph [0045] should be replaced with the term -- hub 12 -- to be consistent with the remainder of the disclosure.
The term “spoke 130” in paragraph [0051] should be replaced with the term – spoke 100 -- to be consistent with the remainder of the disclosure.
The term “chords” in paragraph [0059] should be replaced with the term -- cords -- to correct an apparent typographical error.
The phrase “The dashed lines in Fig. 5” in paragraph [0073] should be replaced with the phrase -- The dashed lines in Fig. 10 -- to be consistent with the drawings.
Appropriate correction is required.



Claim Objections
4.	Claim 16 is objected to because of the following informality:  The phrase “positioned on the first side said first support” in line 7 should be replaced with the phrase -- positioned on the first side of said first support -- for grammatical clarity.
Appropriate correction is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 16-18 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/646,415. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-18 and 28 are generic to all that is recited in claim 1 of copending Application No. 16/646,415.  In other words, claim 1 of copending Application No. 16/646,415 fully encompasses the subject matter of claims 16-18 and 28 and therefore anticipates claims 16-18 and 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 16-19, 21 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/646,468. claims 16-19, 21 and 28 are generic to all that is recited in claims 1 and 3 of copending Application No. 16/646,468.  In other words, claims 1 and 3 of copending Application No. 16/646,468 fully encompasses the subject matter of claims 16-19, 21 and 28 and therefore anticipates claims 16-19, 21 and 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 16-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-21 of copending Application No. 16/959,069. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-28 are generic to all that is recited in claims 1-3 and 5-21 of copending Application No. 16/959,069.  In other words, claims 1-3 and 5-21 of copending Application No. 16/959,069 fully encompasses the subject matter of claims 16-28 and therefore anticipates claims 16-28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
9.	Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617